DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kohler et al. (US 2017/0358140)(Hereinafter referred to as Kohler).
Kohler teaches multiuser experience is augmented reality with logical constraints on where objects can be placed and sized (content selected is sized based on user position from selected location)(To facilitate a shared viewing experience, the HMD device 104 may also be configured to identify compatible positions at which the augmented reality image 110 can be displayed and viewed in the physical environment 108 by the HMD device 104 and the at least one peer HMD device 114 and 122. As such, in the example described above in which the received peer location data comprises peer candidate positions, the processor 132 may be further configured to compare the peer candidate positions of the one or more peer HMD devices to the candidate positions of the HMD device 104 and determine overlapping positions visible by both the HMD device 104 and the at least one peer HMD device 114 and 122. These overlapping positions are positions within visible area 126, which is the shaded region in FIG. 1. The compatible positions may be selected to be of sufficient size to display a predetermined augmented reality image 110. Furthermore, the processor 132 may be configured to select a display position D from the compatible positions based on one or more logical constraints. Example logical constraints that may be used to select the display position D include, but are not limited to, a surface having a size and/or shape that can fit the augmented reality image 110 (e.g., a stage on which a virtual presenter can be positioned), a surface type that is compatible with an augmented reality image type or characteristic ( e.g. a wall for display of a virtual poster, a floor or stage for a standing presenter, a chair for a seated presenter, a table for a virtual object), a position that is the most equidistant from the device locations for each of the HMD device 104 and the peer HMD devices 114 and 122, and/or or any other suitable logical constraint. It will be understood that an augmented reality image 110 may appear to be "snapped to" a suitable selected surface and/or feature of the physical environment 108, and its movement constrained. See paragraph [0037])
Kohler is silent to the limitations, “adapting the SR content by modifying one or more dimensions of the SR content from the first set of dimensions to a second set of dimensions based on one or more portions of the mesh map; and causing presentation of the adapted SR content with the second set of dimensions via the display device.”, of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
Claims 10 and 17 contain similar subject matter as claim 1 in merely a different form and are allowed for the same reasons recited above. 
Claims 2-9, 11-16, 18-23 are allowed because they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611